DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on January 31, 2022, and of species B in the reply filed on December 2, 2021, is acknowledged. 
Claims 4 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on January 31, 2022, and on December 2, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 30, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites, “a mounting surface” in lines 2-3, but claim 1 line 4 sets forth “a mounting surface of the capacitor body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,325,723 to Kim et al. (hereinafter Kim).
Claim 1
Kim (FIG 1-5) discloses a multilayer electronic component comprising: 
a multilayer capacitor (100) including a capacitor body (110) and a plurality of external electrodes (131-132) spaced apart from each other on a mounting surface (1) of the capacitor body (110); and 
a connection terminal (200) including a plurality of land portions (220-230) disposed on the plurality of external electrodes (131-132), respectively, 
wherein T1/T2 is 0.6 to 0.9, in which T1 is a thickness of the multilayer capacitor (100: FIG. 3, column 2 lines 8-12: “a height of the electronic component is defined as T1… The multilayer capacitor may have a height of 0.7 millimeters or less”; column 4 lines 43-44: “the multilayer capacitor 100 may 
Claim 2 
Kim further discloses the multilayer electronic component of claim 1, wherein the capacitor body (110) has a first surface which is a mounting surface (2), and a second surface opposing the first surface (1), and third and fourth surfaces (3-4) connected to the first and second surfaces (2-1) and opposing each other, and fifth and sixth surfaces (5-6) connected to the first and second surfaces (2-) and connected to the third and fourth surfaces (3-4), the fifth and sixth surfaces (5-6) opposing each other, and the capacitor body (110) comprises a first internal electrode (121) and a second internal electrode (122), one ends of the first and second internal electrodes (121-122) being alternately exposed through the third and fourth surfaces (3-4); 
the plurality of external electrodes (131-132) comprise a first external electrode (131) and a second external electrode (132), the first and second external electrodes (131-132) including first and second band portions (131b-132b) disposed on the first surface (2) to be spaced apart from each other and first and second connection portions (131a-132a) extending from the first and second band portions (131b-132b) onto the third and fourth surfaces (3-4), respectively, and connected to the first and second internal electrodes (121-122), respectively; and 

Claim 3
Kim further discloses the multilayer electronic component of claim 2, wherein the first and second internal electrodes (121-122) are alternately stacked in a direction connecting the first and second surfaces of the capacitor body (2-1; FIG. 3, column 4 lines 51-56).
Claim 5
Kim further discloses the multilayer electronic component of claim 2, wherein the first and second band portions (131b-132b) are provided with first and second solder accommodating portions which are provided on lower sides of the first and second band portions (131b-132b) by the first and second cutouts (211-212), respectively (as shown in FIG. 3, 5, column 6 lines 55-57).
Claim 6
Kim further discloses the multilayer electronic component of claim 1, wherein the plurality of land portions (220-230) are comprised of a conductor (column 7 lines 1-6, lines 39-44).
Claim 7
Kim further discloses the multilayer electronic component of claim 1, wherein the plurality of land portions (220-230) are made of an insulator (210, column 6 lines 48-49), and are provided with a conductor layer (221-223 and 231-233; column 7 lines 1-6, lines 39-44) provided on a surface thereof, respectively.
Claim 8

Claim 9
Kim further discloses the multilayer electronic component of claim 1, wherein the connection terminal (200) further comprises a bridge portion (of 210) disposed between land portions (220-230) and made of a non-conductive material (column 6 lines 48-49).
Claim 10
Kim further discloses the multilayer electronic component of claim 9, wherein the land portions (220-230) and the bridge portion (of 210) are integrated with each other (FIG. 3).
Claim 11
Kim further discloses the multilayer electronic component of claim 9, wherein each of the land portions (220-230) is comprised of a conductor (column 7 lines 1-6, lines 39-44), and the bridge portion (of 210) and the land portions (220-230) are separate from each other (FIG. 2).
Claim 15
Kim further discloses the multilayer electronic component of claim 1, further comprising conductive adhesives (321-322) disposed between the plurality of land portions (220-230) and the plurality of external electrodes (131-132), respectively (FIG. 3).
Claim 16
Kim discloses board having a multilayer electronic component mounted thereon, the board comprising: 
a substrate on which a plurality of electrode pads are disposed (column 7 lines 12-15, lines 50-53); and 
.

Claims 1-3, 5-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2014/0284089 to Hattori (hereinafter Hattori).
Claim 1
Hattori (FIG. 1-6) discloses a multilayer electronic component comprising: 
a multilayer capacitor (2) including a capacitor body (21) and a plurality of external electrodes (22A-B) spaced apart from each other on a mounting surface (paragraph 83) of the capacitor body (21); and 
a connection terminal (3) including a plurality of land portions (32A-B to 33A-B; paragraph 86) disposed on the plurality of external electrodes (22A-B), respectively, 
wherein T1/T2 is 0.6 to 0.9, in which T1 is a thickness of the multilayer capacitor (2; paragraph 104: “laminated capacitor 2… preferably has external dimensions of approximately… 0.8 mm (thickness)”) and T2 is a distance from an uppermost end of the plurality of external electrodes (22A-B) to a bottom of the connection terminal (3; paragraph 87: “31 preferably has a thickness of more than or equal to about 0.05 mm and less than or equal to about 0.4 mm”; paragraph 104: “The thickness of substrate main body 31 preferably ranges from about 0.05 mm to about 0.4 mm”;’ Table 1 gives T1/T2 values of approximately .94 to .66, e.g., 800/(800+50), 800/(800+400)).
Claim 2
Hattori further discloses the multilayer electronic component of claim 1, wherein the capacitor body (21) has a first surface which is a mounting surface, and a second surface opposing the first surface, and third and fourth surfaces connected to the first and second surfaces and opposing each 
the plurality of external electrodes (22A-B) comprise a first external electrode (22A) and a second external electrode (22B), the first and second external electrodes (22A-B) including first and second band portions disposed on the first surface to be spaced apart from each other and first and second connection portions extending from the first and second band portions onto the third and fourth surfaces, respectively, and connected to the first and second internal electrodes, respectively (paragraph 83; FIG. 1-2); and 
the plurality of land portions (32A-B to 33A-B) comprise first and second land portions, disposed on the first and second band portions (of 22A-B), respectively, the first and second land portions being provided with first and second cutouts (35A-B) provided in two surfaces of the first and second land portions, facing each other in a direction connecting the third and fourth surfaces, respectively (FIG. 5, paragraph 121-123).
Claim 3
Hattori further discloses the multilayer electronic component of claim 2, wherein the first and second internal electrodes (23) are alternately stacked in a direction connecting the first and second surfaces of the capacitor body (paragraph 85).
Claim 5
Hattori further discloses the multilayer electronic component of claim 2, wherein the first and second band portions (of 22A-B) are provided with first and second solder accommodating portions 
Claim 6
Hattori further discloses the multilayer electronic component of claim 1, wherein the plurality of land portions (32A-B to 33A-B) are comprised of a conductor (paragraph 92).
Claim 7
Hattori further discloses the multilayer electronic component of claim 1, wherein the plurality of land portions (of 3) are made of an insulator (31, paragraph 87), and are provided with a conductor layer (32A-B to 33A-B) provided on a surface thereof, respectively (see FIG. 5).
Claim 8
Hattori further discloses the multilayer electronic component of claim 1, wherein the connection terminal (3) is an interposer (FIG. 5-6).
Claim 9
Hattori further discloses the multilayer electronic component of claim 1, wherein the connection terminal (3) further comprises a bridge portion (31) disposed between land portions (32A-B to 33A-B) and made of a non-conductive material (paragraph 87).
Claim 10
Hattori further discloses the multilayer electronic component of claim 9, wherein the land portions (32A-B to 33A-B) and the bridge portion (31) are integrated with each other (FIG. 5).
Claim 11
Hattori further discloses the multilayer electronic component of claim 9, wherein each of the land portions (32A-B to 33A-B) is comprised of a conductor (paragraph 92), and the bridge portion (31) and the land portions (32A-B to 33A-B) are separate from each other (FIG. 5).
Claim 12

Claim 15
Hattori further discloses the multilayer electronic component of claim 1, further comprising conductive adhesives (41) disposed between the plurality of land portions (32A-B to 33A-B) and the plurality of external electrodes (22A-B), respectively (FIG. 5; paragraph 89).
Claim 16
Hattori discloses a board having a multilayer electronic component mounted thereon, the board comprising: 
a substrate (100) on which a plurality of electrode pads (101A-B) are disposed; and 
the multilayer electronic component of claim 1, mounted in such a manner that the plurality of land portions (32A-B to 33A-B) are mounted on the plurality of electrode pads (101A-B) to be connected to the plurality of electrode pads (101A-B), in a one to one manner (FIG. 6, paragraph 94).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10553362 (see, e.g., FIG. 3B); US 20160007446 (see, e.g., FIG. 5, paragraph 52); US 20190103223 (see, e.g., FIG. 2); and US 20160093439 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848